           Case 6:16-cr-00428-AA       Document 144        Filed 02/26/21     Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION




UNITED STATES OF AMERICA,                                        Case No. 6:16-cr-00428-AA-1
                                                                    OPINION AND ORDER
               Plaintiff,

       vs.

ERIC NATHANIEL AGEE,

               Defendant.


AIKEN, District Judge:

       Before the Court is defendant Eric Nathaniel Agee’s Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Docs. 132, 136, 137.1 The Court

held oral argument on the motion on February 26, 2021, and denied the motion on

the record for the following reasons. Doc. 143.

                                         STANDARDS

       Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25


       1   Defendant initially filed this motion pro se. Doc. 132. After the Court appointed counsel,
doc. 133, defendant filed a supplemental motion through counsel, docs. 136, 137.



Page 1 – OPINION AND ORDER
        Case 6:16-cr-00428-AA     Document 144     Filed 02/26/21   Page 2 of 7




(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. With the passage of the First Step Act of 2018, Pub. L. No. 115-391, § 603, 132

Stat. 5194, 5239 (Dec. 21, 2018), Congress authorized courts to modify a defendant’s

sentence on a motion for compassionate release by a defendant “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

      Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

two conditions are met: (1) that “[e]xtraordinary and compelling reasons warrant

such a reduction” and (2) “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” In making that determination,

courts must “consider[] the factors set forth in [18 U.S.C.] § 3553(a) to the extent

applicable[.]” 18 U.S.C. § 3582(c)(1)(A).

      The relevant policy statement is found in the United States Sentencing

Guidelines, § 1B1.13. The policy statement identifies four categories of extraordinary

and compelling reasons: (A) the medical condition of the defendant, including “a

serious physical or medical condition . . . that substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover;” (B) the age of the defendant; (C)

family circumstances; and (D) extraordinary and compelling reasons “other than, or

in combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G.




Page 2 – OPINION AND ORDER
            Case 6:16-cr-00428-AA       Document 144        Filed 02/26/21      Page 3 of 7




§ 1B1.13 cmt. 1(A)–(D).2 The policy statement also requires the court to find that the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).

                                          DISCUSSION

        In August 2017, defendant pleaded guilty to possession with intent to

distribute 50 grams or more of a mixture containing methamphetamine in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(B) and use of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c). Doc. 40. In February 2018,

defendant was sentenced to 180 months’ imprisonment based on the parties’ joint

recommendation. Doc. 58. After defendant filed a motion to vacate or correct his

sentence under 28 U.S.C. § 2255, doc. 64, the government discovered that, it had told

the Court at sentencing that the possession with intent to distribute conviction

carried a 10-year mandatory minimum sentence, rather than a five-year one and

agreed that defendant needed to be resentenced, docs. 110, 118. In September 2020,

the Court resentenced defendant to 120-months’ imprisonment and four years’

supervised release. Doc. 130. Defendant is serving his sentence at FCI Mendota and

has a projected release date of October 5, 2025.




        2 Although the policy statement limits the fourth category to other reasons “[a]s determined
by the Director of the Bureau of Prisons,” the Court follows the majority of federal courts that “have
found that the most natural reading of the amended § 3582(c) and 28 U.S.C. § 994(t) is that the district
assumes the same discretion as the BOP director when it considers a compassionate release motion
properly before it.” United States v. Perez, No. 88-10094-1-JTM, 2020 WL 1180719, at * 2 (D. Kan.
Mar. 11, 2020); see also United States v. Joling, No. 6:15-cr-00113-AA, 2020 WL 1903280, at *3 (D. Or.
Apr. 17, 2020).




Page 3 – OPINION AND ORDER
           Case 6:16-cr-00428-AA       Document 144        Filed 02/26/21     Page 4 of 7




       Defendant submitted a request for compassionate release to the warden of FCI

Mendota at some point before filing his pro se motion with his Court on December 23,

2020.3 Doc. 132 Ex. 1. More than 30 days have elapsed since that motion was filed,

and the government does not challenge the motion on exhaustion grounds.

       Defendant argues that the COVID-19 outbreak at FCI Mendota, coupled with

his medical conditions and desire to provide support for his grandmother and other

family and to complete his GED, present extraordinary and compelling reasons for

his release. Defendant is 42 years old, with Hepatitis C and a history of smoking,

bronchitis, and several bouts of pneumonia, and reports that he has “breathing

problems.” Upon release, he would like to provide support to family members in the

Salem, Oregon, area, including his grandmother who is 84 years old and his middle

child who is set to be released from state prison in about five months and, like

defendant, has struggled with addiction. Defendant does not have a high school

diploma and has been diligently working to complete his GED while incarcerated.

But he has struggled to receive adequate supports for his learning disabilities, and

prison conditions during the pandemic have made the process even harder to

navigate.

       The Centers for Disease Control (“CDC”) recognizes that”[a]dults of any age

with . . . conditions” that include smoking “are at increased risk of severe illness from”

COVID-19. See People with Certain Medical Conditions, CTRS. FOR DISEASE CONTROL

& PREVENTION: CORONAVIRUS DISEASE 2019 (COVID-19)                              (Feb.   22,    2021),


       3   The request is dated “11/13/2021,” which has not yet occurred. Doc. 132 Ex. 1. It was most
likely filed 11/13/2020.



Page 4 – OPINION AND ORDER
         Case 6:16-cr-00428-AA    Document 144     Filed 02/26/21   Page 5 of 7




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited Feb. 26, 2021). The CDC also recognizes that

adults with chronic liver disease “might be at increased risk for severe illness from”

COVID-19. Id. (emphasis added).

        When defendant filed his motion on December 23, 2020, BOP was reporting

five active, confirmed infections among inmates at FCI Mendota and four active,

confirmed infections among staff. See Facility-Level BOP COVID-19 Trends, U.S.

DEP’T   OF   JUST. OFF.   OF   INSPECTOR GEN. (OIG) (updated Feb. 20, 2021),

https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/

page_2/ (last visited Feb. 26, 2020) (OIG interactive dashboard with data relating to

COVID-19 within BOP). Now, BOP reports no active, confirmed infections among

inmates, four among staff, and that 28 inmates and 29 staff are “recovered.” COVID-

19 Coronavirus, FED. BUREAU      OF   PRISONS, https://www.bop.gov/coronavirus/ (last

visited Feb. 26, 2021).

        On this record, the Court cannot find extraordinary and compelling reasons to

reduce defendant’s sentence. Defendant appears to have received adequate care for

his Hepatitis C and respiratory infections while in custody. See United States v.

Valdovinos, No. 3:18-cr-00497-SI-03, 2020 WL 7711363, at *2 (D. Or. Dec. 29, 2020).

Defendant told BOP Health Services that he was diagnosed with Hepatitis C in 2003.

Doc. 141 Ex. 1 at 7. Though defendant’s medical records indicate that he had a

detectable viral load in November 2018, doc. 137 ex. 1 at 1, he received treatment in

October 2019, doc. 141 ex. 1 at 4, and his viral load was undetectable as of January




Page 5 – OPINION AND ORDER
        Case 6:16-cr-00428-AA    Document 144     Filed 02/26/21   Page 6 of 7




2020, id. at 22. In April 2018, defendant was diagnosed with bronchitis and received

treatment. Doc. 137 ex. 1 at 2. At a follow-up exam at the end of April 2019, his lung

function appeared normal and he denied any infection-related symptoms. Id. He also

reported a history of “multiple pneumonia but was ‘too busy’ to have [the] pneumonia

vaccine.” Id. His provider appears to have ordered Pneumovax after that exam. Id.

Further, there is no evidence in the record indicating that defendant has liver or lung

damage, or reduced functioning in either organ. Defendant’s desire to support his

family and to complete his GED, though laudable, are not by themselves

“extraordinary” reasons to reduce his sentence.

      Moreover, defendant has a projected release date of October 2025 and has

served just over half of his 120-month mandatory minimum sentence. Defendant

asserts that post-offense changes in Oregon and federal law would place him in a

better position in plea negotiations if he were charged and sentenced today. But,

given the serious nature and circumstances of defendant’s underlying offense—he

was found with over 300 grams of methamphetamine and a gun while on post-prison

supervision for state offenses—the Court cannot find that his sentence is the result

of sentencing disparities. And, in fact, given the seriousness of his offense, reducing

defendant’s sentence to time-served would undermine the sentencing factors under

18 U.S.C. § 3553(a).

      The Court recognizes that defendant has made valuable use of his time while

incarcerated, including by completing a 15-week drug treatment program. At the

hearing, defendant read a thoughtful letter to the Court, which emphasized his




Page 6 – OPINION AND ORDER
        Case 6:16-cr-00428-AA    Document 144    Filed 02/26/21   Page 7 of 7




commitment to his sobriety, education, and to making a difference for his family and

community upon release. As mentioned at the hearing, the Court is heartened by

those commitments, believes that defendant is an excellent candidate for early

transfer to community corrections, and looks forward to supporting defendant’s goals

and transition upon his release. Although the rare and extraordinary nature of

compassionate release constrains the Court’s ruling on the present motion, the Court

reaffirms the recommendation made in the September 1, 2020 judgment in this case:

      That defendant receive the maximum prerelease time available, to
      include the maximum time possible in a residential reentry center, in
      order to allow the defendant sufficient time to establish community
      treatment resources and address housing and employment needs.

Doc. 130 at 2.

                                  CONCLUSION

      Defendant’s Motions to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (docs. 132, 136, 137) are DENIED without prejudice. As mentioned

at the hearing, defendant may file a renewed motion if circumstances change, which

the Court will consider on an expedited basis.

      IT IS SO ORDERED.

      Dated this 26th
                 ____ day of February 2021.




                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 7 – OPINION AND ORDER
